Citation Nr: 0106763	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a skin condition.


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and for a skin 
condition.  In March 2000, a hearing before a hearing officer 
was held at the RO&IC 

REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran claims that he suffers from hearing loss and a 
skin condition as a result of service.  Specifically, the 
veteran alleges that, while in service as an aircraft 
electrician, he was exposed to a lot of noise in the form of 
shelling, rifle shots, and bombing range explosions.  The 
veteran also claims that he suffered a skin condition while 
on active duty.  

The Board notes that the veteran's service medical records, 
to include any discharge papers, are missing, and possibly 
destroyed.  Although efforts have been made by VA to obtain 
the veteran's complete service medical records, the National 
Personnel Records Center (NPRC), in response to VA requests, 
has reported that the records were possibly destroyed in the 
1973 NPRC fire.  NPRC could only confirm that if such records 
had been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  

The Board notes, however, that in the July 2000 response to 
the RO&IC's most recent request for records, the NPRC 
indicated that while there were no service medical records or 
Surgeon General's Office records pertaining to the veteran, 
specific data was needed for a unit records search, including 
a specific 90-day period to be searched, and the complete 
assigned unit at the time treated (squadron, group, wing).  
It was noted that if information was located, the request 
should be resubmitted.  The record does not reflect any 
follow-up by the RO&IC, to include asking the veteran for the 
requested information.

The veteran claims that he informed his discharging officer 
about his hearing loss and skin condition, and that he went 
to the VA Hospital in 1958 after he was discharged for 
treatment for these conditions.  A search of records from the 
Philadelphia VA hospital failed to uncover any medical 
records of the veteran being treated at that VA at any time 
in 1958.  

The earliest medical evidence of record is the report of a 
private audiological evaluation dated December 1990, which 
indicates that the veteran has a significant hearing loss.  
The report of a VA examination dated March 1999 reflects a 
diagnosis of mild sloping to severe/profound sensorineural 
hearing loss in both ears.  Although an April 1999 VA 
examination did not culminate in a specific diagnosis of a 
skin condition, the examiner then opined that the lesions 
might represent mild early stasis dermatitis, or some form of 
diabetic neuropathy.  

The RO&IC found the claims plausible, but essentially denied 
the claims based on the absence of competent evidence of a 
nexus between the claimed conditions and service.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include taking additional measures to 
procure service medical or alternate records, requesting 
information as described in 38 U.S.C.A. § 5106, and/or the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in light of the 
change in the law noted above, the Board finds that the 
veteran should undergo VA medical examinations to confirm the 
presence of current skin and hearing loss disabilities, and, 
if present, to obtain medical evidence of a nexus between and 
each such diagnosed disability and the veteran's active 
military service.  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo medical 
evaluation, the RO&IC should undertake all necessary 
development to obtain any existing service medical records, 
to include unit records, to include requesting information 
from the veteran to assist in such search, as indicated 
above.

The RO&IC should also obtain and associate with the record 
all outstanding pertinent post-service medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, these matters are hereby remanded to the RO&IC 
for the following action:  

1. The RO&IC should undertake all 
necessary development to obtain and 
associate with the record all existing 
service medical or alternate records, 
to include the veteran's unit record.  
Efforts expended in this regard should 
include contact with the veteran for 
necessary information and resubmission 
of the request for records to NPRC, 
consistent with its July 2000 response 
to an earlier records request.  Any 
response received should clearly be 
reflected in the claims file; however, 
the RO should follow up on its request 
for such records until the records 
sought are received, or clear 
information that such records either 
do not exist or are otherwise 
unavailable is received.  

2. The RO&IC should also undertake all 
necessary development to obtain and 
associate with the record all 
outstanding pertinent medical records 
from any source(s) or facility(ies) 
identified by the veteran, to 
specifically include records from any 
VA medical facility(ies).  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO&IC should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

3. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA dermatological 
examination to determine the current 
nature and etiology of any current 
skin disability.  All necessary tests 
and studies should be accomplished, 
and all clinical findings set forth in 
detail.  The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to, and 
be reviewed by, the examiner.  
Following review of the veteran's 
pertinent medical history (to include 
the facts noted herein) and 
examination of the veteran, the 
physician should offer an opinion, 
with respect to any skin condition the 
veteran suffers from, as to whether it 
is as least as likely as not that such 
disability originated or was 
aggravated during the veteran's active 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, should be set 
forth in a typewritten report.

4. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should also be afforded a 
VA examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the severity and etiology of 
any current bilateral hearing loss 
disability.  All tests and studies (to 
include audiological evaluation) 
should be accomplished, and all 
clinical findings should be set forth 
in detail.  The entire claims folder, 
to include a complete copy of this 
REMAND, must be made available to, and 
be reviewed by, the examiner.  
Following consideration of the 
veteran's pertinent medical history 
(to include the facts noted herein), 
the examiner should offer an opinion 
as to whether it is at least as likely 
as not that the veteran's hearing loss 
is the result of disease or injury 
incurred in or aggravated during 
active military service, to include 
the veteran's claimed in-service noise 
exposure.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5. To help avoid future remand, the RO&IC 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. If none of the requested development 
yields competent medical evidence of a 
nexus between the veteran's current 
hearing loss and/or skin disability 
and his active military service, the 
veteran and his representative should 
be advised that such evidence is 
needed to support the claim(s).

7. The RO&IC must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO&IC 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO&IC should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

8. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO&IC should adjudicate 
the claims for service connection for 
hearing loss and for a skin condition 
in light of all pertinent evidence and 
legal authority, to include that cited 
to herein.  In considering the claims 
on the merits, the RO&IC must provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

9. If any benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims 
file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




